Citation Nr: 1225839	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  06-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to eligibility for Department of Veterans Affairs death compensation benefits.

2.  Entitlement to eligibility for Department of Veterans Affairs death compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The decedent is claimed to have recognized service in the Philippine's during World War II.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In September 2009, the Board remanded the appeal.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 1951 decision, VA terminated the appellant's award of death compensation because the Department of the Army notified VA that her husband had no recognized guerrilla service nor any service that could be considered as service in the armed forces of the United States; the appellant did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final October 1951 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the appellant's claim of eligibility for VA death compensation benefits.

3.  The National Personnel Records Center (NPRC) has certified that the decedent did not have any recognized service.  


CONCLUSIONS OF LAW

1.  The October 1951 rating decision is final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II. Par. III; Department of Veterans Affairs Regulation 1008 (1951); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to eligibility for VA death compensation benefits is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to eligibility for VA death compensation benefits, based on qualifying service by the decedent, have not been met.  38 U.S.C.A. §§ 101(2), (22), 107, 501, 1521, 1541, 1542, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.41, 3.159, 3.203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Specifically, under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to both the issues on appeal, the Board finds that there is no issue as to whether the appellant was provided an appropriate application form.  

As to the claim to reopen, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary given the fully favorable decision below since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the claim of entitlement to eligibility for VA death compensation benefits, the Board finds that, as will be more fully explained below, this appeal is being denied because the decedent did not meet the statutory threshold for entitlement to the benefits sought, i.e., qualifying service by the decedent.  See 38 U.S.C.A. § 107(a).  Therefore, because this decision is mandated by the decedent's failure to meet a basic prerequisite, the Board is entitled to go forward with adjudication of the claim regardless of whether or not VA provided adequate notice and assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Next, the Board finds that the claimant was provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) in July 2004, August 2004, November 2004, January 2005, March 2005, January 2007, December 2007, and November 2011 letters.  Moreover, the Board finds that providing the claimant with adequate notice in the above letter followed by a readjudication of the claim in the May 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds even if the claimant was not provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) in these letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading these letters as well as the September 2005 decision, March 2006 statement of the case, September 2009 Board remand, and May 2012 supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA, in substantial compliance with the Board's remand directions, obtained and associated with the claims file verification of the decedent's dates of service.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a Remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. The Claim to Reopen

The appellant claims that the decedent has recognized service in the Philippine's during World War II.  

In this regard, in a November 1949 decision VA determined that the appellant was entitled to an award of death compensation based on her husband's death having been due to service with the award effective in February 1949. 

At the time of the award of death compensation benefits, the claims file included February 1947 affidavits from C.T. and E.T., each stating he had served with the appellant's husband in the 3rd Bn, 13th Inf, 11th Div, Philippine Army up to the date in late December 1941 on which the appellant's husband was shot to death by the enemy during an encounter against the Japanese.  There was also of record a VAB Form 32 dated in August 1948.  In addition, there was a VA Form 3101 with a U.S. Army determination regarding service, which was dated in August 1948; it identifies the appellant's husband's unit as 3rd Bn, 13th Inf, 11th Div, Philippine Army and his dates of service from mid-December 1941 to his death in late December 1941.  Attached to that was a February 1949 RO certification that 3rd Bn, 13th Inf was identified in the list of Philippine Army Units in the service of the Armed Forces of the United States under 11th (Reserve) Division, Philippine Army. 

The record also included a VAB Form 32 dated in February 1949 and a VAPI Form 37 dated in February 1949.  There was also a VA Form 3101 with a U.S. Army February 1949 re-determination regarding service; it identifies the appellant's husband's unit as 3rd Bn, 13th Inf, 11th Div, Philippine Army, and identifies his date of entry into active service as November 1941 and his date of death in late December 1941.  In affidavits dated in April 1949, V.T., who reported he served with the appellant's husband in Co I, 3rd Bn, 13th Inf, 11th Div, and E.H., who also reported he served with the appellant's husband in Co I, stated they were with him when he was fatally wounded in late December 1941.  In a re-determination dated in March 1951 reported on a VA Form 3101, the U.S. Army stated that the appellant's husband had no recognized guerilla service nor was he a member of the Commonwealth Army in the service of the Armed Forces of the United States. 

In an October 1951 decision, VA terminated the appellant's award of death compensation because the Department of the Army notified VA that her husband did not have any recognized guerrilla service or any other service that could be considered as service in the armed forces of the United States.  The appellant did not appeal that decision.  Moreover, the record does not show that the appellant, following this rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the October 1951 decision is final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II. Par. III; Department of Veterans Affairs Regulation 1008 (1951); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the denial of the claim in the October 1951 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

With the above criteria in mind, the Board notes that evidence added to the record since October 1951 includes AGNR2, Certification from the Office of the Adjutant General of the Armed Forced of the Philippines, dated in January 2005, which states that the appellant's husband's unit was 2nd Bn, 13th Inf, 11th Div and that he was in beleaguered status from mid-December 1941 to his death in late December 1941.  Similarly, on a PVAO-4 dated in March 2005, the Philippine Veterans Affairs Office certified that the appellant's husband was a veteran of World War II/Philippine Revolution who served with 2nd Bn, 13th Inf, 11th Div.  Also, AGNR2, Certification from the Office of the Adjutant General of the Armed Forced of the Philippines, dated in July 2005 states the appellant's husband, formerly with 3rd Bn, 13th Inf, 11th Div while a member of the Commonwealth Army of the Philippines in the service of the USAFFE/FRLA, was paid certain amounts and was beleaguered from mid December 1941 to his death in late December 1941. 

In addition, there has been received an authenticated photo copy of a document dated in May 1948 from Headquarters, Philippine - Ryukyuk Command, Recovered Personnel Division, titled Determination of Status of Deceased Individual Under Missing Persons Act.  It refers to having relied on evidence on file for purposes of the Missing Persons Act in the case of the appellant's husband.  It identifies his organization as 3rd Bn, 13th Inf, 11th Div, Army of the Philippines and states that he was a member of the Army of the Philippines ordered into the service of the Armed Forces of the United States and that he was in beleaguered status from mid December 1941 to late December 1941 and his death was incurred in line of duty. 

Furthermore, in July 2008 the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Capellan v. Peake, 539 F.3d 1373, 1382 (2008) held that in accordance with VA's 38 U.S.C. § 5103A duty to assist, where a claimant submits new evidence subsequent to a verification of service, that evidence must be submitted and considered in connection with a new request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c).  The Federal Circuit stated specifically that 38 C.F.R. § 3.203 requires that military service be determined based on all relevant evidence, with due application of the duty to assist in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and the statutory and regulatory requirements to consider all information and lay evidence of record pursuant to 38 U.S.C.A. § 5107(b).  Id.

The Board finds the above statements and affidavits from official Republic of the Philippines sources, personnel, and agencies regarding the decedent's service and death in December 1941 in the Philippines while engaging hostile enemy forces while serving with either the 2nd Bn or 3rd Bn of the 13th Inf, 11th Div., the credibility of which must be presumed (see Kutscherousky, supra) when taken together with the Federal Circuit's holding in Capellan, supra, are both new and material evidence as defined by regulation.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim.").  

The claim of entitlement to eligibility for VA death compensation benefits is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. The Eligibility for VA Death Compensation Benefits Claim

The United States will pay compensation to any veteran disabled by disease or injury incurred in or aggravated by active military service, who was discharged or released under conditions other than dishonorable from the period of service in which the disease or injury was incurred, provided the disability is not the result of the person's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law also authorizes payment of a pension to a veteran who has the requisite service.  38 U.S.C.A. § 1521 (West 2002).  Similarly, benefits may be payable to the surviving spouse of a veteran whose death was service connected, pursuant to 38 U.S.C.A. § 1310 (West 2002), and non-service-connected death pension is payable to the surviving spouse of a veteran of certain wartime service, under 38 U.S.C.A. § 1541 (West 2002).

For purposes of any of the above determinations, it is required, in part, that the decedent be a veteran and have active military, naval or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  (Emphasis added.)  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  Id.  Active service will be the period certified by the service department.  38 C.F.R. § 3.41 (redesignated from 38 C.F.R. § 3.9 in 66 Fed. Reg. 66,763-66,767 (Dec. 27, 2001)).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains the needed information as to length, time and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

However, where as in the current appeal service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  If the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not VA.  Soria v. Brown, 118 F. 3d at 749.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, as outlined above, the appellant has provided VA with numerous statements and affidavits from official Republic of the Philippines sources, personnel, and agencies which reported that her husband was shot and killed while serving with United States Forces in the Philippines that where engaging hostile enemy forces.  She also provided VA with her own statements in which she made similar assertions.

However, the appellant has never provided VA with any similar material regarding her husband's military service during World War II from an official agency of the United States government.  In fact, following post-remand requests by VA to NPRC for verification of the decedent's service, which requests included the above details about the decedent's alleged service in the Philippines during World War II, NPRC in September 2010 and again in April 2012 certified that the decedent had no service as a member of the Philippine Commonwealth Army, including recognized service guerrillas in the service of the United States Armed Forces.  

As noted above, NPRC's findings as to the decedent's lack of qualifying service are binding and the Board does not have the authority to alter it.  Duro, supra; Soria, supra; But see Capellan, supra.  Therefore, regardless of the many documents the claimant provided VA from official Philippine Commonwealth sources, personnel, and agencies and regardless of the statements the appellant and others filed with VA, the Board finds that the decedent did not have any qualifying military service.  

Accordingly, the Board finds that the appellant does not meet the basic eligibility requirements for VA death compensation benefits and her claim must be denied as a matter of law.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 


ORDER

New and material evidence having been submitted, the appellant's claim for entitlement to eligibility for VA death compensation benefits is reopened, and to that extent only, the appeal is granted.

Entitlement to eligibility for VA death compensation benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


